The sole ground alleged for the claim that the defendant should have been discharged is that there was no proof that the alcohol found in her possession was not denatured or otherwise treated so as to be unfit for use as a beverage. The testimony was that the officers found liquor and that it was alcohol. This was some evidence that the substance was not something else.
It also appears that the bottle containing the alcohol was cunningly concealed, so as to prevent its discovery. It is not probable that this would have been done if it had contained an article freely and lawfully sold and used. The defendant's husband testified that he bought the commodity for his own use — evidently as a beverage. *Page 276 
The defendant was a witness in her own behalf, but neither she nor her husband testified to anything tending to sustain the claim that the liquid was not fit for beverage use.
There was ample evidence to go to the jury.
Exceptions overruled.
All concurred.